VALIDITY AND FRAUD GUARANTY
 


In order to induce TOPPING LIFT CAPITAL LLC, a Georgia limited liability company
(“Lender”), to extend or to continue to extend financial accommodations to
VYSTAR CORPORATION, a Georgia corporation (“Borrower”), pursuant to the terms
and conditions of that certain Loan and Security Agreement dated as of March 11,
2011 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, and including all schedules, exhibits, annexes and other
attachments thereto, the “Loan Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Loan
Agreement), between Borrower and Lender, pursuant to the present and future
documents executed and delivered in connection with the Loan Agreement, or
pursuant to any other present or future agreement between Lender and Borrower
(such documents, as amended, restated, replaced, supplemented or otherwise
modified from time to time, and including all schedules, exhibits, annexes and
other attachments thereto, together with the Loan Agreement, collectively, the
“Agreements” and each, an “Agreement”), and in consideration thereof, and in
consideration of any loans, advances or financial accommodations heretofore or
hereafter granted by Lender to or for the account of Borrower, whether pursuant
to the Agreements, or otherwise, each of WILLIAM R. DOYLE, an individual
residing in the State of Georgia, JACK W. CALLICUTT, an individual residing in
the State of Georgia, and MATTHEW P. CLARK, an individual residing in the State
of Georgia (collectively, “Guarantors”, and each, a “Guarantor”), hereby,
severally and not jointly, guarantee, promise and undertake as follows:


1.           Guaranty.
 
(a)           Guaranty of No Interference. Each Guarantor unconditionally,
absolutely and irrevocably guaranties, promises and covenants that such
Guarantor shall not do anything to impede or interfere with the payment and
performance of any and all indebtedness and obligations of Borrower or any other
Guarantor to Lender or the normal payment to Lender of all sums which may be due
and owing from time to time to Lender from Borrower, in each case under or with
respect to the Loan Agreement and the other Agreements. The terms “indebtedness”
and “obligations” (hereinafter collectively referred to as the “ Guarantied
Obligations”) are used herein in their most comprehensive sense and include the
Obligations and any and all other advances, debts, obligations and liabilities
of Borrower owing under or in connection with the Loan Agreement, the other Loan
Documents and the other Agreements, whether heretofore, now, or hereafter made,
incurred or created, whether voluntarily or involuntarily, and however arising
(including any and all attorneys’ fees, expenses, costs, premiums, charges and
interest owed by Borrower to Lender, whether under the Agreements or otherwise)
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, whether Borrower may be liable individually or
jointly with others, whether recovery upon such indebtedness or obligation may
be or hereafter becomes barred by any statute of limitations or whether such
indebtedness or obligation may be or hereafter becomes otherwise unenforceable,
and includes prompt, full and faithful performance, observance and discharge of
each and every term, condition, agreement, representation, warranty, undertaking
and provision to be performed under this Validity and Fraud Guaranty (this
“Guaranty”).
 
(b)           Validity Guaranty.  Each Guarantor unconditionally, absolutely and
irrevocably guaranties, promises and covenants to Lender that such Guarantor
will at all times use commercially reasonable efforts to ensure that:
 
(i)           all Accounts, Inventory and Purchase Orders from time to time
reported to Lender as Eligible Accounts, Eligible Inventory, Eligible Purchase
Orders or otherwise listed or included on any Borrowing Base Certificate shall
be genuine and in all material respects what they are reported to be and shall,
in the case of Accounts and Purchase Orders, represent bona fide and existing
obligations of Account Debtors.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           all reports, schedules, certificates and other information from
time to time delivered or otherwise reported to Lender by Borrower, including
all financial statements, tax returns and Borrowing Base Certificates and all
supporting information or documentation delivered in connection therewith, shall
be bona fide, complete, correct and accurate in all material respects and shall
accurately and completely report all matters purported to be covered or reported
thereby; provided, however, that, with respect to projected financial
information, the Guarantors only represent that such information was prepared in
good faith based upon assumptions believed to be reasonable given the
Guarantors’ knowledge of the Borrower’s business, industry conditions, sales
pipeline and related factors in their professional judgment at the time of such
preparation.
 
(iii)           each Account from time to time identified to Lender in any
Borrowing Base Certificate as an Eligible Account shall constitute an Eligible
Account as of the date of such Borrowing Base Certificate.  Each item of
Inventory from time to time identified to Lender in any Borrowing Base
Certificate as Eligible Inventory shall constitute Eligible Inventory as of the
date of such Borrowing Base Certificate.  Each Purchase Order from time to time
identified to Lender in any Borrowing Base Certificate as an Eligible Purchase
Order shall constitute an Eligible Purchase Order as of the date of such
Borrowing Base Certificate.  Notwithstanding the foregoing sentence, the
ineligibility of any asset previously identified as eligible by Borrower in a
Borrowing Base Certificate shall not be a breach of this Guaranty by a Guarantor
if the change in such asset’s eligibility status did not result in any way from
a violation of this Guaranty by such Guarantor.  Each Guarantor shall ensure
that an updated Borrowing Base Certificate is delivered to Lender no later than
two Business Days following the date on which any Eligible Account, Eligible
Inventory or Eligible Purchase becomes ineligible.
 
(iv)           such Guarantor will not nor will such Guarantor direct or
knowingly permit any employee or agent of Borrower to impede or interfere with
the normal collection and payment of the Accounts.  In the event such Guarantor
or any individual under the supervision of such Guarantor comes into possession
of any customer check or other remittance constituting proceeds of Collateral,
such Guarantor shall (and shall direct all individuals under the supervision of
such Guarantor to) cause the same to be promptly deposited into a Blocked
Account.  Such Guarantor further agrees that such Guarantor will not (and will
instruct all individuals under such Guarantor’s supervision to not) direct or
request any Person to remit payments in respect of any Account to any location,
account or individual other than a Blocked Account.
 
(c)           Guaranty of Collateral and Assets.  Each Guarantor
unconditionally, absolutely and irrevocably guaranties, promises and covenants
to Lender that such Guarantor shall (i) take such actions as Lender may
reasonably request to furnish support to Lender in the collection of the
Obligations and the foreclosure or other disposition of the Collateral pursuant
to the Loan Documents or applicable law and (ii) not  (A) hide or otherwise
conceal any assets of Borrower, including any such assets in which Lender has
been granted a lien or security interest (such assets, the “Collateral ”),
pursuant to the Agreements or (B) do anything to impede or interfere with (1)
Lender’s discovery, evaluation, examination or review of the Collateral or any
other assets of Borrower or (2) Lender’s exercise of its rights and remedies
with respect to any Obligor under any agreement or under applicable law,
including Lender’s rights to take possession of, send notices regarding and
collect on the Collateral.  Notwithstanding anything to the contrary herein, the
guaranty set forth in this Section 1(c) shall be subject to any fiduciary duty
of a Guarantor under applicable law to Borrower’s other creditors.
 
 
2

--------------------------------------------------------------------------------

 
(d)           Guaranty of Employment by Borrower.  Each Guarantor
unconditionally, absolutely and irrevocably guaranties, promises and covenants
to Lender that such Guarantor will not voluntarily terminate or otherwise
voluntarily end his employment with Borrower until the Guarantied Obligations
are fully paid, performed and discharged, all commitments of Lender to make
Advances or other financial accommodations to Borrower shall have expired or
been terminated and Lender gives Guarantors written notice of such facts.
 
2.           Continuing Guaranty.  This Guaranty is a continuing guaranty which
shall remain effective until this Guaranty has been expressly terminated and
relates to any obligations including those which arise under successive
transactions which shall either continue the Guarantied Obligations from time to
time or renew them after they have been satisfied.  No termination shall be
effective unless made in strict compliance with Section 13.  In the absence of
any termination of this Guaranty, each Guarantor agrees that nothing shall
discharge or satisfy his obligations created hereunder except for the
indefeasible full payment and performance of the Guarantied Obligations.
 
3.           Warranties and Representations.  Each Guarantor hereby represents
and warrants that no breach of the guaranties or covenants set forth herein by
such Guarantor has occurred and is continuing.  The warranties and
representations contained herein shall be continuing in nature and shall be
deemed to have been remade upon each borrowing by, or extension of financial
accommodation to, Borrower under any Agreement, and upon each delivery of
financial statements or other information required by any Agreement.  Each
Guarantor hereby acknowledges that Lender has relied upon the warranties,
representations and covenants contained herein, and if any of such warranties or
representations are to any Guarantor’s knowledge false in any material respect
or if any Guarantor intentionally fails to observe or perform any of such
covenants, any Guarantor’s actions in making such warranties, representations
and covenants may give rise to liability to Lender.
 
4.           Rights are Independent. Each Guarantor agrees that it is directly
and primarily liable to Lender, that the obligations hereunder are independent
of the Guarantied Obligations of any Obligor and that a separate action or
actions may be brought and prosecuted against such Guarantor or all Guarantors,
jointly or severally (although the obligations of Guarantors hereunder are
several and not joint), whether action is brought against any Obligor or whether
any Obligor is joined in any such action or actions. Each Guarantor agrees that
any releases which may be given by Lender to any Obligor (other than such
Guarantor) or any other guarantor or endorser shall not release it from this
Guaranty.
 
5.           Insolvency.  In the event that any bankruptcy, insolvency,
receivership or similar proceeding is instituted by or against any Guarantor or
Borrower or in the event that either any Guarantor or Borrower becomes
insolvent, makes an assignment for the benefit of creditors or attempts to
effect a composition with creditors, or if there be any Event of Default
(whether declared or not) then, at Lender’s election, without notice or demand,
the obligations of each Guarantor hereunder shall become due, payable and
enforceable against such Guarantor, whether or not the Guarantied Obligations
are then due and payable, if such Guarantor is obligated to indemnify Lender or
make any payment to Lender under Section 6.
 
6.           Liability; Indemnification.  If any Guarantor breaches or
contravenes any of the representations, warranties, covenants or guaranties
contained herein, or any fraud, deceit or criminal act is committed by such
Guarantor, or at the direction or approval of such Guarantor, and Lender
sustains any damage, loss or expense as a result of the occurrence of any of the
foregoing:
 
 
3

--------------------------------------------------------------------------------

 
(a)           to the maximum extent permitted by applicable law, such Guarantor
hereby acknowledges and agrees that such Guarantor shall be obligated to pay all
of the Guarantied Obligations, when and as the same shall become due and
payable, whether at maturity, pursuant to a mandatory prepayment requirement, by
acceleration, or otherwise, it being the intent of each Guarantor that the
obligation set forth herein shall be a guaranty of payment and not a guaranty of
collection; and
 
(b)           to the maximum extent permitted by applicable law, such Guarantor
hereby acknowledges and agrees that such Guarantor shall be obligated to
indemnify and defend the Indemnitees against and to hold the Indemnitees
harmless from any Indemnified Claim that may be instituted or asserted against
or incurred by any of the Indemnitees.  Each Guarantor hereby acknowledges such
Guarantor’s continuing duty and obligation to Borrower to properly perform the
responsibilities of his position, notwithstanding the provisions of this Section
6.  Furthermore, each Guarantor hereby agrees:
 
(i)           to reimburse Lender, on demand, for all expenses, collection
charges, court costs and attorneys’ fees incurred in endeavoring to collect or
enforce any claim arising out of this Guaranty against such Guarantor; and
 
(ii)           to be liable directly, unconditionally, primarily, and jointly
and severally, with Borrower for any such claim, and agree that the same may be
recovered in the same or separate actions.
 
7.           Consent to Modifications.
 
(a)           Each Guarantor hereby authorizes Lender, without notice or demand
and without affecting their liability hereunder, from time to time to:
 
(i)           renew, compromise, extend, accelerate or otherwise change the time
for payment or the terms of any of the Guarantied Obligations, or any part
thereof, including increasing or decreasing the rate of interest thereof;
 
(ii)           take and hold security for the payment of the Guarantied
Obligations guaranteed hereby, and exchange, enforce, waive and release any such
security;
 
(iii)           apply such security and direct the order or manner of sale
thereof as Lender in its discretion may determine;
 
(iv)           release or substitute any one or more endorser(s) or
guarantor(s); and
 
(v)           assign, without notice, this Guaranty in whole or in part and
Lender’s rights hereunder to anyone at any time.
 
(b)           Each Guarantor agrees that Lender may do any or all of the
foregoing in such manner, upon such terms, and at such times as Lender, in its
discretion, deems advisable, without, in any way or respect, impairing,
affecting, reducing or releasing any Guarantor from his undertakings hereunder
and each Guarantor hereby consents to each and all of the foregoing acts, events
and occurrences.
 
(c)           Each Guarantor further agrees that this Guaranty shall not be
impaired by any modification, supplement, extension or amendment of any contract
or agreement to which Lender and Borrower may hereafter agree, including the
Loan Agreement, nor by any modification, release or other alteration of any of
the Guarantied Obligations hereby guaranteed or of any security therefor, nor by
any agreements or arrangements whatsoever with Borrower or anyone else.
 
 
4

--------------------------------------------------------------------------------

 
 
8.           Waiver of Defenses.
 
(a)           Each Guarantor hereby waives any right to assert against Lender as
a defense, counterclaim, set-off or cross-claim, any defense (legal or
equitable), set-off, counterclaim, cross-claim and other claim which such
Guarantor may now or at any time hereafter have against any Obligor and any
other party liable to Lender in any way or manner.
 
(b)           Each Guarantor hereby waives all defenses, counterclaims and
off-sets of any kind or nature, arising directly or indirectly from the present
or future lack of perfection, sufficiency, validity or enforceability of the
Agreements or any security interest thereunder.
 
(c)           Each Guarantor hereby waives any defense arising by reason of any
claim or defense based upon an election of remedies by Lender, which, in any
manner impairs, affects, reduces, releases, destroys or extinguishes such
Guarantor’s subrogation rights, rights to proceed against Borrower, any other
Guarantor, or any other Person for reimbursement, or any other rights of such
Guarantor to proceed against Borrower or against any other Person or security,
including any defense based upon an election of remedies by Lender under any
Loan Document, the Code, at law or equity or otherwise. Each Guarantor waives
all presentments, demands for performance, notices of non-performance, protests,
notices of protests, notices of dishonor, notices of default, notice of
acceptance of this Guaranty and notices of the existence, creating or incurring
of new or additional indebtedness, and all other notices or formalities to which
such Guarantor may be entitled.
 
(d)           To the maximum extent permitted by applicable law, each Guarantor
also irrevocably waives all defenses that at any time may be available in
respect of the Guarantied Obligations by virtue of any statute of limitations,
valuation, stay, moratorium law or other similar law now or thereafter in
effect.
 
(e)           Each Guarantor agrees that any negligence, mistake, act or
omission of any of Lender’s officers, accountants, attorneys or employees in the
course of dealing with any Obligor shall not relieve such Guarantor of his
obligations hereunder, but neither shall it give rise to liability on such
Guarantor’s part for any action, or omission to act, taken in reasonable
reliance upon any act of any such officer, accountant, attorney or employee.
 
9.           WAIVER OF JURY TRIAL. IN RECOGNITION OF THE HIGHER COSTS AND DELAY
WHICH MAY RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION:  (A) ARISING HEREUNDER;
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HERETO FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY
SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; AND EACH PARTY HERETO HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION WILL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.  EACH GUARANTOR AGREES THAT IT WILL NOT ASSERT AGAINST LENDER ANY
CLAIM FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL OR PUNITIVE DAMAGES IN CONNECTION
WITH THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  NO OFFICER OF LENDER HAS AUTHORITY TO WAIVE,
AMEND OR MODIFY THIS PROVISION.
 
 
 
5

--------------------------------------------------------------------------------

 
 
10.           CONFESSION OF JUDGMENT.  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH GUARANTOR IRREVOCABLY AUTHORIZES ANY ATTORNEY TO APPEAR IN
ANY COURT OF COMPETENT JURISDICTION AND CONFESS A JUDGMENT WITHOUT PROCESS IN
FAVOR OF LENDER FOR SUCH AMOUNT AS MAY THEN APPEAR UNPAID HEREUNDER, AND TO
CONSENT TO IMMEDIATE EXECUTION UPON SUCH JUDGMENT.
 
11.           Waiver of Rights of Subrogation.
 
(a)           No Guarantor shall have any right of subrogation, reimbursement,
exoneration, contribution or any other rights that would result in any Guarantor
being deemed a creditor of Borrower, any other Guarantor or any other Person
under the Bankruptcy Code or any other law or for any other purpose. Each
Guarantor hereby irrevocably waives all such rights, the right to assert any
such rights and any right to enforce any remedy which such Guarantor may now or
hereafter have against any Obligor and hereby irrevocably waives any benefit of
and any right to participate in, any security now or hereafter held by Lender,
whether any of the foregoing rights arise in equity, at law or by contract.
 
(b)           As a condition to payment or performance by Guarantors under this
Guaranty, Lender shall not be required to, and each Guarantor hereby irrevocably
waives any and all rights to require Lender to, prosecute or seek to enforce any
remedies against any Obligor or any other party liable to Lender on account of
the Guarantied Obligations or to require Lender to seek to enforce or resort to
any remedies with respect to any security interests, liens or encumbrances
granted to Lender by Borrower or any other Person on account of the Guarantied
Obligations.
 
(c)           Any and all present and future debts and obligations of any
Obligor to any Guarantor are hereby postponed in favor of and subordinated to
the full payment and performance of all present and future debts and obligations
of any Obligor to Lender.  Each Guarantor also agrees that Lender’s books and
records showing the account between Lender and any Obligor shall be admissible
in any action or proceeding and shall be binding upon Guarantors for the purpose
of establishing the terms set forth therein unless Guarantors notify Lender in
writing within 30 days after Borrower’s receipt of its monthly statement from
Lender of Borrower’s intention to dispute the information contained therein.
 
12.           Financial Condition of Borrower.  Each Guarantor is presently
informed of the financial condition of Borrower and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
of the Guarantied Obligations.  Each Guarantor hereby covenants that he will
continue to keep themselves informed of the financial condition of Borrower and
of all other circumstances which bear upon the risk of nonpayment. Absent a
written request for such information by any Guarantor to Lender, each Guarantor
hereby waives his right, if any, to require, and Lender is relieved of any
obligation or duty to disclose to Guarantors, any information which Lender may
now or hereafter acquire concerning such condition or circumstances.
 
 
6

--------------------------------------------------------------------------------

 
 
13.           Termination.  Guarantors’ obligations under this Guaranty shall
continue in full force and effect until the Guarantied Obligations are fully
paid, performed and discharged, all commitments of Lender to make Advances or
other financial accommodations to Borrower shall have expired or been terminated
and Lender gives Guarantors written notice of such facts.  The Guarantied
Obligations shall not be considered fully paid, performed and discharged unless
and until all payments to Lender in respect thereof are no longer subject to any
right on the part of any Person whomsoever, including the right of any Obligor
as a debtor-in-possession, or any trustee or receiver in bankruptcy, to set
aside such payments or seek to recoup the amount of such payments, or any part
thereof.  The foregoing shall include all rights to recover preferences voidable
under Chapter 11 of the Bankruptcy Code.  In the event that any such payments to
Lender are set aside after the making thereof, in whole or in part, or settled
without litigation, to the extent of such settlement, all of which are within
Lender’s discretion, each Guarantor shall be liable for the full amount Lender
is required to repay plus costs, interest, attorney’s fees and any and all
expenses which Lender paid or incurred in connection therewith if such Guarantor
is obligated to indemnify Lender or make any payment to Lender under Section 6.
 
14.           Successors and Assigns.  This Guaranty shall be binding upon the
transferees and assigns of Guarantors.  Each Guarantor agrees that Lender may,
without the consent of, or notice to, Guarantors, assign all or any portion of
its rights hereunder to any other party, and this Guaranty shall inure to the
benefit of Lender’s successors and assigns.  The death of a Guarantor shall
terminate this Guaranty with respect to such Guarantor.  No Guarantor may assign
any portion of this Guaranty or his obligations thereunder without the prior
written consent of Lender.
 
15.           Modifications.  This Guaranty cannot be modified orally.  No
modification of this Guaranty shall be effective for any purpose unless it is in
writing and executed by an officer of Lender authorized to do so.  All prior
agreements, understandings, representations and negotiations, if any, are merged
into this Guaranty.
 
16.           Attorney’s Fees.  Each Guarantor agrees to reimburse Lender for
all attorney’s fees and all other costs and out-of-pocket expenses which may be
incurred by Lender in the enforcement of this Guaranty against such Guarantor or
in any way arising out of, following, or consequential to the enforcement of the
Guarantied Obligations owed by such Guarantor, unless Lender loses a bench trial
in connection with such enforcement and all appeals of such loss have been
exhausted.  Such reimbursement shall be made by the applicable Guarantor on
demand by Lender after the completion of the enforcement matter to which such
reimbursement relates.  In no event shall Lender be obligated to pay any
Guarantor’s attorney’s fees or other costs and expenses, whether incurred in
connection with Lender’s enforcement of this Guaranty or otherwise.
 
17.           Governing Law.  This Guaranty shall be governed by and construed
in accordance with the laws of the State of Georgia, without reference to
conflict of law principles.
 
18.           Severability of Provisions.  Each provision of this Guaranty shall
be severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.
 
19.           Section Numbers and Headings.  Section numbers and section titles
have been set forth herein for convenience only and shall not be construed to
limit or extend the meaning of any part of this Guaranty.
 
 
7

--------------------------------------------------------------------------------

 
20.           Construction.  The pronouns used herein and shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.  Unless the context of this
Guaranty clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Guaranty
refer to this Guaranty as a whole and not to any particular provision of this
Guaranty.  Section references herein are to this Guaranty unless otherwise
specified.  Any reference in this Guaranty to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein to any Person shall be construed to include such Person’s
permitted successors and assigns.
 
21.           Counterparts.  This Guaranty may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same
instrument.  Any signatures delivered by a party by facsimile transmission or by
other electronic transmission shall be deemed an original signature hereto.
 
[Remainder of page intentionally left blank.]
 
 
8

--------------------------------------------------------------------------------

 
 
    
IN WITNESS WHEREOF, Guarantors have executed this instrument under seal this ___
day of March, 2011.


 

          Name: WILLIAM R. DOYLE              
Name: JACK W. CALLICUTT
             
Name: MATTHEW P. CLARK

 


STATE OF_________________      )
              )  ss
COUNTY OF _______________      )
 
On March ___, 2011 before me ________________________, Notary Public, personally
appeared______________________, proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/they executed the same in
his/her/their authorized capacity(ies), and that by his/their signature(s) on
the instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
Witness my hand and official seal.








 
 

 

Notary Public
 
 
 
 

--------------------------------------------------------------------------------

 